In a personal injury action, defendant appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated April 13, 1981, which denied its motion pursuant to CPLR 3216 to dismiss the complaint for want of prosecution. Order reversed, on the law, with $50 costs and disbursements, and motion to dismiss the complaint granted. Special Term abused its discretion in denying the motion in view of the fact that the *891record shows no more than law office failure (see Barasch v Micucci, 49 NY2d 594; Crucilla v Howe Richardson Scale Co., 80 AD2d 575). Mollen, P.J., Mangano, Gibbons and Thompson, JJ., concur.